12 N.Y.2d 863 (1962)
The People of the State of New York ex rel. Anonymous, Appellant,
v.
New York Foundling Hospital, Respondent.
Court of Appeals of the State of New York.
Argued December 6, 1962.
Decided December 31, 1962.
Daniel H. Greenberg and Abraham L. Kramer for appellant.
Leonard Garment and Delbert J. McQuaide for respondent.
Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER concur.
*864Per Curiam.
Sections 383 and 384 of the Social Welfare Law, read together, say that a parent who commits her child to an authorized agency by a voluntary, duly executed and acknowledged surrender instrument "shall not be entitled to the custody" of the child except on a court order "determining that the interest of such child will be promoted thereby and that such parent is fit, competent and able to duly maintain, support and educate such child." The surrender document here was voluntary and met all the statutory requirements. The courts below refused for sufficient reasons to make the factual determinations required to bring into operation the exception above quoted.
The situation, therefore, in this court is the familiar one where, since there is evidence to support the affirmed fact findings below, we have no power under our jurisdictional limitations to do anything except affirm.
Order affirmed.